848 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.COURT OF APPEALS, FIRST APPELLATE DISTRICT OF OHIO, et al.,Defendants- Appellees.
No. 88-3105.
United States Court of Appeals, Sixth Circuit.
May 2, 1988.

Before LIVELY, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
The plaintiff moves to expedite this appeal and to reverse and remand the district court's judgment dismissing this civil rights case.  42 U.S.C. Secs. 1981, 1982, 1983, and 1985(3).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's memorandum in support of his motion, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In the plaintiff's complaint, he alleges that the defendants decided his state court appeal even though he had filed a petition for removal of the appeal to the federal courts.  The district court dismissed the case because it found that the defendants were acting within their jurisdiction and were, therefore, immune from liability for damages.  We agree with the conclusions of the district court for the reasons stated in its order.


3
The motion to expedite is denied.  The motion to reverse and remand is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.